
	

116 HR 3734 : SERV Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3734
		IN THE SENATE OF THE UNITED STATES
		November 14, 2019 Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To require the Comptroller General of the United States to report on access to credit for small
			 business concerns owned and controlled by covered individuals, to require
			 the Administrator of the Small Business Administration to report on the
			 veterans interagency task force, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Successful Entrepreneurship for Reservists and Veterans Act or the SERV Act. 2.Reporting requirement for veterans interagency task forceSection 32(c) of the Small Business Act (15 U.S.C. 657b(c)) is amended by adding at the end the following:
			
 (4)ReportAlong with the budget justification documents for the Small Business Administration submitted to Congress in connection with the budget for a fiscal year submitted under 1105 of title 31, United States Code, the Administrator shall submit a report—
 (A)discussing the appointments made to and activities of the task force; and (B)identifying and outlining a plan for outreach and promotion of the programs and services for veterans, including Veteran Business Outreach Centers, Boots to Business, Boots to Business Reboot, Service-Disabled Entrepreneurship Development Training Program, Veteran Institute for Procurement, Women Veteran Entrepreneurship Training Program, and Veteran Women Igniting the Spirit of Entrepreneurship..
		3.GAO report on access to credit
			(a)Report on access to credit
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report on the ability of small business concerns owned and controlled by covered individuals to access credit to—
 (A)the Committee on Veterans’ Affairs and the Committee on Small Business and Entrepreneurship of the Senate; and
 (B)the Committee on Veterans’ Affairs and the Committee on Small Business of the House of Representatives.
 (2)ContentsThe report submitted under paragraph (1) shall include, to the extent practicable, an analysis of— (A)the sources of credit used by small business concerns owned and controlled by covered individuals and the average percentage of the credit obtained from each source by such concerns;
 (B)the default rate for small business concerns owned and controlled by covered individuals, disaggregated by each source of credit described in subparagraph (A), as compared to the default rate for the source of credit for small business concerns generally;
 (C)the Federal lending programs available to provide credit to small business concerns owned and controlled by covered individuals;
 (D)gaps, if any, in the availability of credit for small business concerns owned and controlled by covered individuals that are not being filled by the Federal Government or private sources;
 (E)obstacles faced by covered individuals in trying to access credit; (F)the extent to which deployment and other military responsibilities affect the credit history of veterans and Reservists; and
 (G)the extent to which covered individuals are aware of Federal programs targeted towards helping covered individuals access credit.
 (b)DefinitionsIn this Act: (1)Covered individualThe term covered individual means—
 (A)a veteran; (B)a service-disabled veteran;
 (C)a Reservist; (D)the spouse of an individual described in subparagraph (A), (B), or (C); or
 (E)the spouse of a member of the Armed Forces. (2)ReservistThe term Reservist means a member of a reserve component of the Armed Forces, as described in section 10101 of title 10, United States Code.
 (3)Small Business Act definitionsThe terms service-disabled veteran, small business concern, and veteran have the meanings given those terms, respectively, under section 3 of the Small Business Act (15 U.S.C. 632).
				
	Passed the House of Representatives November 13, 2019.Cheryl L. Johnson,Clerk.
